DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 01/28/2020 and 05/10/2021, have been considered.

Drawings
The drawings filed on 01/28/2020 are accepted. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A computer-implemented method for determining wellbore spacing, comprising: identifying, with one or more hardware processors, a first wellbore formed from a terranean surface into a subterranean formation of a plurality of wellbores formed from the terranean surface toward the subterranean formation; determining, with the one or more hardware at least one second wellbore formed from the terranean surface toward the subterranean formation of the plurality of wellbores based on one or more wellbore search criteria; determining, with the one or more hardware processors, at least two locations on the first wellbore that define a wellbore segment of the first wellbore; determining, with the one or more hardware processors, at least two locations on the at least one second wellbore that define a wellbore segment of the at least one second wellbore; determining, with the one or more hardware processors, at least one distance between the wellbore segment of the first wellbore and the wellbore segment of the at least one second wellbore; determining, with the one or more hardware processors, at least one distance between the first wellbore and the at least one second wellbore based on the determined at least one distance between the wellbore segment of the first wellbore and the wellbore segment of the at least one second wellbore; and generating, with the one or more hardware processors, a graphical representation of the determined at least one distance between the first wellbore and the at least one second wellbore.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claim 17.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a device claim.  Likewise, claim 5 is a system claim and claim 6 is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mental process.  This can be seen in the claim limitations of “identifying…a first wellbore formed from a terranean surface into a subterranean formation…” (See FIG. 2A; ¶63, of the instant specification), “determining…at least one second wellbore formed from the terranean surface …” (See FIG. 2A; ¶64, of the instant specification), “determining…at least two locations on the first wellbore that define a wellbore segment of the first wellbore…” (See FIG. 3A; ¶65, of the instant specification), and “determining…at least two locations on the at least one second wellbore that define a wellbore segment of the at least one second wellbore…” (See FIG. 3A; ¶69, of the instant specification), each of which is a mental process.  Claim 1 additionally recites the judicial exceptions of “determining…at least one distance between the wellbore segment of the first wellbore and the wellbore segment of the at least one second wellbore…” (See FIGS. 5-6A; ¶93-123, including listed equations, of the instant specification), and “determining…at least one distance between the first wellbore and the at least one second wellbore based on the determined at least one distance between the wellbore segment of the first wellbore and the wellbore segment of the at least one second wellbore…” (See FIGS. 5-6A; ¶93-123, including listed equations, of the instant specification), each of which is a mathematical process.  
Similar limitations comprise the abstract ideas of claim 17.
What remains of the claimed method is merely a data processing step “generating…a graphical representation of the determined at least one distance…” (See FIGS. 6A; ¶123, of the instant specification), which is set forth at a highly generic level and which comprises an insignificant post-solution (extra-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the graphical representation of the determined at least one distance is generated.
Under Step 2B, since the only steps outside the judicial exception is a generic data processing step, which is an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 17, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-16 and 18-32, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 16-21, 24-26, and 32 are rejected under 35 U.S.C. 103 as being anticipated by Zhernakov (U.S. Patent Publication 2021/0047914 Al).
Regarding claim 1, Zhernakov teaches a computer-implemented method for determining wellbore spacing (Zhernakov: Abstract [“A method for offset well analysis includes receiving offset well data collected from an offset well…receiving subject well data comprising a trajectory of at least a portion of a subject well, partitioning…the offset well into a plurality of offset well segments, partitioning…the subject well into a plurality of subject well segments, determining a distance between at least some of the plurality of offset well segments and at
least some of the plurality of subject well segments…”]; ¶38 [“…the subjective, human-based approach being partially replaced with a more objective, repeatable process, completed at least in part by a computer.”]) comprising:
identifying, with one or more hardware processors, a first wellbore formed from a terranean surface into a subterranean formation of a plurality of wellbores formed from the terranean surface toward the subterranean formation (Zhernakov: FIG. 1, ¶21-22 [“…the management components 110 may allow for direct or indirect management of sensing, drilling, injecting, extracting, etc., with respect to the geologic environment 150…the management components 110 include a seismic data component 112, an additional information component 114 (e.g., well/logging data), a processing component 116, a simulation component 120, an attribute component 130, an analysis/visualization component 142 and a workflow component 144.”]; FIG. 2, ¶39 [“…the method 200 includes receiving offset well data, as at 202, and subject well data, as at 204, as input. The offset well data may be data collected while drilling previous wells…”]);
determining, with the one or more hardware processors, at least one second wellbore formed from the terranean surface toward the subterranean formation of the plurality of wellbores based on one or more wellbore search criteria (Zhernakov: FIG. 1, ¶21-22; FIG. 2, ¶39 [“…the method 200 includes receiving offset well data, as at 202, and subject well data, as at 204, as input. The offset well data may be data collected while drilling previous wells…”] {See above.});
determining, with the one or more hardware processors, at least two locations on the first wellbore that define a wellbore segment of the first wellbore (Zhernakov: ¶6 [“…operations include receiving offset well data collected from an offset well, the offset well data including data representing a trajectory of an offset well, receiving subject well data comprising a trajectory of at least a portion of a subject well, partitioning the trajectory of the offset well into a plurality of offset well segments, partitioning the trajectory of the subject well into a plurality of subject well segments…”]; FIG. 3, ¶44-45 [“…process 206 may include portioning a subject well into a plurality of subject well depth segments based on depth, as at 300. Further, one of the offset wells from the offset well data may be selected, as at 302…In some embodiments, the selected offset well may be partitioned into a plurality of segments…”]);
determining, with the one or more hardware processors, at least two locations on the at least one second wellbore that define a wellbore segment of the at least one second wellbore (Zhernakov: ¶6; FIG. 3, ¶44-45 {See above.});
determining, with the one or more hardware processors, at least one distance between the wellbore segment of the first wellbore and the wellbore segment of the at least one second wellbore (Zhernakov: ¶6; FIG. 3, ¶44-45 [“These segments may then be compared to determine the distance between the wells. In some embodiments, all segments may be compared. In other embodiments, a depth of interest may be selected, and segments that are contained in that depth of interest may be used…”]);
determining, with the one or more hardware processors, at least one distance between the first wellbore and the at least one second wellbore based on the determined at least one distance between the wellbore segment of the first wellbore and the wellbore segment of the at least one second wellbore (Zhernakov: ¶6; FIG. 3, ¶44-45 [“These segments may then be compared to determine the distance between the wells.”]); and
generating, with the one or more hardware processors, a graphical representation of the determined at least one distance between the first wellbore and the at least one second wellbore (Zhernakov: FIG. 2, ¶42 [“…the method 200 may include displaying a digital model of the selected offset wells and the subject well that visually depicts the similarity/distance, as at 210. Such a digital display may assist in the offset well analysis by allowing for a manual selection of the similar wells, e.g., allowing for a user to discount wells with a similarity that becomes too attenuated. Further, the display may provide the user the ability to make a more subjective comparison of the well trajectories or a comparison of attributes not considered so far in the similarity metric used at the time.”]; FIG. 4, ¶46 [“FIG. 4 illustrates a plot of a subject well 400 and an offset well 402, illustrating the portioning discussed above. In particular, as shown, the subject well 400 and the offset well 402 are considered to originate at the surface (depth value, represented on the vertical axis, is 0) at a common point 404, as the subject and offset wells 400, 402 are considered to start at the same point on the surface.”]).
Regarding claim 17, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Zhernakov teaches all the limitations of the parent claim 1 as shown above.  Zhernakov additionally discloses determining the at least one distance between the first wellbore and the at least one second wellbore using one or more of calculating the Euclidian distance, modified Hausdorff distance, or using known method for calculating the distance between the first wellbore and the second wellbore (Zhernakov: FIG. 2, ¶40 [“…method 200 may then include automatically determining a distance representing the similarity between the trajectory of the offset wells and the subject well, as at 206…The calculated distance may be Euclidian. In other embodiments, the distance may be a modified Hausdorff distance, as will be described below.  Further, in some embodiments, two or more distances may be calculated, e.g., along all, a portion, or one or more segments of the offset wells and the subject well…”]; FIGS. 3-4, ¶48-55 [“…in FIG. 4, the segments 412 and 414, which are "corresponding" as defined above may be selected. The process 206 may then proceed to calculating one or more distances between the corresponding segments of the subject well and the offset well, as at 310. The distance calculation may proceed by calculating the Euclidian distance between the segments (again, either in the depth interval of interest, or along the entire well), which may yield an inclination and azimuth tum rate similarity…These three distances, vertical distance d┴, horizontal distance d, and angular distance dθ, may then be combined into an aggregated distance measure which may represent a similarity value between the two segments, e.g., two corresponding segments of the wellbore. The aggregation may proceed using any desired operator, e.g., average, minimum, maximum, etc.”] {Including Eqns. 1-13.}).
Regarding claim 18, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Zhernakov teaches all the limitations of the parent claim 1 as shown above.  Zhernakov additionally discloses the at least two locations on the first wellbore comprise a plurality of locations on a horizontal portion of the first wellbore defined between a toe of the first wellbore and a heel of the first wellbore, and the at least two locations on the at least one second wellbore comprise a plurality of locations on a horizontal portion of the at least one second wellbore defined between a toe of the at least one second wellbore and a heel of the at least one second wellbore, the method further comprising determining, with the one or more hardware processors, a plurality of wellbore segments of the first wellbore, each of the plurality of wellbore segments defined between a pair of adjacent locations of the plurality of locations on the horizontal portion of the first wellbore; determining, with the one or more hardware processors, a plurality of wellbore segments of the at least one second wellbore, each of the plurality of wellbore segments defined between a pair of adjacent locations of the plurality of locations on the horizontal portion of the at least one second wellbore; and determining, with the one or more hardware processors, at least one distance between each of the plurality of wellbore segments of the first wellbore and the plurality of wellbore segments of the at least one second wellbore (Zhernakov: FIGS. 3-4, ¶48-55 [“…These three distances, vertical distance d┴, horizontal distance d, and angular distance dθ, may then be combined into an aggregated distance measure which may represent a similarity value between the two segments, e.g., two corresponding segments of the wellbore. The aggregation may proceed using any desired operator, e.g., average, minimum, maximum, etc.”] {Including Eqns. 1-13.}).
Regarding claim 19, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Zhernakov teaches all the limitations of the parent claim 3 as shown above.  Zhernakov additionally discloses determining, with the one or more hardware processors, the at least one distance between the first wellbore and the at least one second wellbore based on the determined at least one distance between each of the plurality of wellbore segments of the first wellbore and the plurality of wellbore segments of the at least one second wellbore (Zhernakov: FIG. 2, ¶40; FIGS. 3-4, ¶48-55 {Including Eqns. 1-13.}, {See above.}).
Regarding claim 20, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Zhernakov teaches all the limitations of the parent claim 4 as shown above.  Zhernakov additionally discloses determining the at least one distance between each of the plurality of wellbore segments of the first wellbore and the plurality of wellbore segments of the at least one second wellbore comprises: determining a minimum distance between each of the plurality of wellbore segments of the first wellbore and the plurality of wellbore segments of the at least one second wellbore; determining a maximum distance between each of the plurality of wellbore segments of the first wellbore and the plurality of wellbore segments of the at least one second wellbore; and determining a mean distance between each of the plurality of wellbore segments of the first wellbore and the plurality of wellbore segments of the at least one second wellbore (Zhernakov: FIG. 2, ¶40; FIGS. 3-4, ¶48-55 {Including Eqns. 1-13.}, {See above.}).
Regarding claim 21, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 8, Zhernakov teaches all the limitations of the parent claim 1 as shown above.  Zhernakov discloses the at least one distance between the wellbore segment of the first wellbore and the wellbore segment of the at least one second wellbore comprises at least one orthogonal distance between the wellbore segment of the first wellbore and the wellbore segment of the at least one second wellbore (Zhernakov: FIG. 2, ¶40; FIGS. 3-4, ¶48-55 {Including Eqns. 1-13.}, {See above.}).
Regarding claim 24, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Zhernakov teaches all the limitations of the parent claim 1 as shown above.  Zhernakov additionally discloses the one or more wellbore search criteria comprises a distance from the first wellbore, and determining the at least one second wellbore formed from the terranean surface toward the subterranean formation of the plurality of wellbores based on one or more wellbore search criteria comprises: determining, with the one or more hardware processors, a surface trajectory of the first wellbore between a first surface location that corresponds to an entry point of the first wellbore and a second surface location that corresponds to a surface point above a bottom hole location of the first wellbore (Zhernakov: FIG. 2, ¶40 [“…method 200 may then include automatically determining a distance representing the similarity between the trajectory of the offset wells and the subject well, as at 206.”]; FIG. 3; ¶50 [“…for calculating the shape similarity, the trajectory (or segment) is applied to evaluate the direction and calculate a distance measure to find a minimum value.”]); and determining, with the one or more hardware processors, the at least one second wellbore of the plurality of wellbores that passes within a volume defined by the distance from the surface trajectory of the first wellbore (Zhernakov: FIG. 2, ¶40; FIGS. 3-4, ¶48-55 {Including Eqns. 1-13.}, {See above.}).
Regarding claim 25, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, Zhernakov teaches all the limitations of the parent claim 9 as shown above.  Zhernakov additionally discloses determining, with the one or more hardware processors, the at least one second wellbore of the plurality of wellbores that comprises a horizontal portion that has at least a defined percentage within the volume defined by the distance from the surface trajectory of the first wellbore (Zhernakov: FIG. 3; ¶55 [“Returning to FIG. 3, calculating distances between corresponding segments at 310 may be repeated until, as determined at 312, no more segments are available (e.g., at all, or within the depth of interest {Thus the defined percentage comprises 100%.} {Including Eqns. 1-13.}, {See above.}).
Regarding claim 26, the claim recites limitations found within claim 10, and is rejected under the same rationale applied to the rejection of claim 10.

Regarding claim 16, Zhernakov teaches all the limitations of the parent claim 4 as shown above.  Zhernakov additionally discloses determining the at least one distance between the first wellbore and the at least one second wellbore based on the determined at least one distance between the wellbore segment of the first wellbore and the wellbore segment of the at least one second wellbore comprises: determining, with the one or more hardware processors, at least one vertical distance between the first wellbore and the at least one second wellbore (Zhernakov: FIGS. 3-5, ¶51-55 [“First, a vertical distance d195 may be calculated…”] {Including Eqns. 1-4.}, {See above.}); determining, with the one or more hardware processors, at least one horizontal distance between the first wellbore and the at least one second wellbore (Zhernakov: FIGS. 3-5, ¶53-55 [“…a horizontal di stance d may be calculated as…”] {Including Eqns. 5-13.}, {See above.}); and determining, with the one or more hardware processors, at least one true distance between the first wellbore and the at least one second wellbore (Zhernakov: FIG. 2, ¶40; FIGS. 3-5, ¶51-55 [“These three distances, vertical distance d┴, horizontal distance d, and angular distance dθ, may then be combined into an aggregated distance…”] {Including Eqns. 1-13.}, {See above.}).
Regarding claim 32, the claim recites limitations found within claim 16, and is rejected under the same rationale applied to the rejection of claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhernakov; in view of Cole (U.K. Patent Publication GB 2 430 219 A).
Regarding claim 6, Zhernakov teaches all the limitations of the parent claim 3 as shown above.  However, Zhernakov fails to explicitly recite determining the plurality of locations on the horizontal portion of the first wellbore based at least in part on a directional survey of the first wellbore.
Cole, in an analogous art, discloses a subsurface heating system for production of hydrocarbons from various subsurface formations (Cole: pg. 1, ln 2-3.).  Therein, Cole discloses determining the plurality of locations on the horizontal portion of the first wellbore based at least in part on a directional survey of the first wellbore (Cole: FIGS. 30-33; pg. 68, ln 10-30 [“At least two of the measurements may be used to determine the Earth's magnetic field strength, BE, The Earth's magnetic field strength along with measurements of inclination and azimuthal angle may be used to give a "normal" directional survey…FIG. 31 shows the magnetic field components with a horizontal wellbore at 100 m depth and a neighboring observation wellbore at 90 m depth (i.e., 10 m wellbore spacing). The poles had a magnetic field strength of 1500 Gauss with a spacing, L, between the poles of 10 m...The Bz component begins to flatten as the wellbore spacing decreases. FIG. 33 shows the magnetic field components with a horizontal wellbore at 100 m depth and a neighboring observation wellbore at 97.5 m depth (i.e., 2.5 m wellbore spacing).”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining the plurality of locations on the horizontal portion of the first wellbore based at least in part on a directional survey of the first wellbore, taught by Cole, into Zhernakov, with the motivation and expected benefit of determining the plurality of locations on the horizontal portion of the first wellbore based at least in part on a directional survey of the first wellbore.  This method for improving Zhernakov was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cole.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhernakov and Cole to obtain the invention as specified in claim 6.
Regarding claim 22, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Zhernakov teaches all the limitations of the parent claim 1 as shown above.  Zhernakov discloses determining, with the one or more hardware processors, a wellbore segment of the first wellbore that comprises a direct line between first and second locations (Zhernakov: ¶6; FIG. 3, ¶44-45 {See above.}).  Cole discloses a first location that corresponds to a heel of the first wellbore, and a second location that corresponds to a toe of the first wellbore (Cole: FIG. 150; pg. 136, ln 1-26 [“…temperature limited heater may provide selected amounts of heat to the "toe" and the "heel" of the horizontal portion of the well...”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining a heel and a toe of the first wellbore, taught by Cole, into Zhernakov, with the motivation and expected benefit of determining a wellbore segment of the first wellbore that comprises a direct line between the first and second locations.  This method for improving Zhernakov was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cole.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhernakov and Cole to obtain the invention as specified in claim 7.
Regarding claim 23, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Allowable Subject Matter
Claims 11-15 and 27-31, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding rejections under section 101.
The primary reason for the indicated allowability of claim 11, as well as claim 27, is that, in combination with the other claim elements, one or more wellbore search criteria further comprise a reference date of the first wellbore, and determining the at least one second wellbore formed from the terranean surface toward the subterranean formation of the plurality of wellbores based on one or more wellbore search criteria further comprises determining the at least one second wellbore of the plurality of wellbores that comprises an online date within at least one of a first time duration prior to the reference date of the first wellbore or a second time duration subsequent to the reference date of the first wellbore.  Therefore, dependent claim 11, as well as claim 27, would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Dependent claims 12-15 and 28-31, depend from dependent claims 11 and 27, and are allowable as being dependent on an allowable base claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2021/0355771 A1, to Lu et al., is directed to gas bubble migration management in liquids.
U.S. Patent Publication 2010/0286971 A1, to Middya et al., is directed to determining approximate static well pressures for one or more arbitrary shaped wells by estimating the drainage volume of the one or more wells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864